Citation Nr: 1550668	
Decision Date: 12/03/15    Archive Date: 12/10/15

DOCKET NO.  11-17 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received to reopen service connection for tinnitus.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for vertigo.

6.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran had active service with the United States Marines from June 1967 until March 1971, and from December 1971 until February 1974.

The issue of entitlement to service connection for hearing loss, tinnitus, vertigo, and PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

Regarding the claim of service connection for PTSD, prior RO rating decisions had denied claims of service connection for "anxiety or other chronic neuropsychiatric disorder" and "mixed personality disorder."  The current claim on appeal has been very expressly limited by the Veteran's communication to service connection for PTSD only, and these prior denials do not appear to have addressed the matter of service connection for PTSD.  

Accordingly, the Board need-not reopen a previously denied claim, prior to taking jurisdiction of this matter, as there has been no prior final denial of service connection for PTSD.


FINDINGS OF FACT

1.  In February 2006, the RO denied service connection for bilateral hearing loss.  The Veteran appealed from that decision, but did not perfect his appeal to the Board and the decision became final.

2.  In June 2007, the RO denied service connection for tinnitus.  The Veteran did not appeal from that decision, and the decision became final.

3.  The evidence associated with the claims file since the February 2006 and June 2007 decisions supports reopening the claims.


CONCLUSIONS OF LAW

1.  The February 2006 decision denying service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

2.  The June 2007 decision denying service connection for tinnitus is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

3.  Evidence received since February 2006 and June 2007 decisions is new and material to reopen claims of service connection for bilateral hearing loss and tinnitus.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking to reopen previously denied claims of service connection for hearing loss and tinnitus.  Generally, a claim which has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7105.  However, if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  

The RO reopened these claims in the March 2008 decision on appeal.  Nonetheless, the preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4, (1995), aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  Therefore, the initial question before the Board is whether new and material evidence has been received.

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Since the time of the prior final denials of service connection in February 2006 and June 2007, newly added evidence of record includes September 2006 and July 2008 private medical evidence confirming that the Veteran has been diagnosed with bilateral hearing loss and tinnitus.  In addition, the record contains his newly added assertion dated in July 2009 as to in-service onset of tinnitus associated with in-service vertigo and headaches.

The private medical evidence of diagnoses, along with the Veteran's July 2009 assertion of in-service onset of tinnitus concurrently with vertigo, show evidence of chronic in-service symptomatology and confirms the presence of current disabilities.  As this evidence was not previously submitted to agency decision makers and relates to unestablished facts necessary to substantiate the claims, the additional evidence is new and material to reopen service connection for a hearing loss and tinnitus.  

Finally, VA has duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  To the extent that the Board is reopening the claims of service connection for hearing loss and tinnitus, the Board is granting, in full, the benefits sought on appeal and VA has no further duty to notify or assist.


ORDER

New and material evidence having been received, the application to reopen service connection for bialteral hearing loss is granted.

New and material evidence having been received, the application to reopen service connection for tinnitus is granted.


REMAND

The Veteran is seeking service connection for bilateral hearing loss, tinnitus, vertigo, and PTSD.  Over the course of the current appeals, the RO had previously attempted to schedule the Veteran for VA examinations regarding all four issues.  Due to his incarceration, these examinations could not be completed.  Since that time, however, he has been released and is now actively receiving care from VA.  Given his release, the RO should once again attempt to schedule him for examinations.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding VA clinical records related to the claims on appeal.

2. Schedule the Veteran for an audiological examination.  The examiner should initially assert whether the Veteran has one or more of the following current disorders: hearing loss, tinnitus, vertigo.  The examiner should also consider whether the Veteran has any disorder which may concurrently relate of all three of the foregoing, such as Meniere's disease.

With regard to any diagnosed disorder of the ears identified, the examiner should state whether it is at least as likely as not (at least a 50 percent likelihood or higher) that the disorder was incurred during service.  In so doing, the examiner is cautioned not to rely on a prolonged absence of treatment as evidence that a disorder did not exist or is unrelated to current symptoms.

With regard to hearing loss, the examiner is asked to specifically comment on the  slight reduction of hearing acuity during service as recorded in the difference between audiograms in February 1968 and February 1974.

3.  Schedule the Veteran for a mental health examination.  The examiner should initially determine whether the Veteran has met the criteria for a diagnosis of PTSD under the DSM-5 at any time during the period on appeal, since July 2010.

If it is determined that the Veteran has had PTSD at any time since July 2010, the examiner should express an opinion as to whether it is at least as likely as not (at least a 50 percent likelihood or higher) a result of service, to include any in-service stressful events.

If it is determined that the Veteran has not had PTSD at any time since July 2010, the examiner should discuss clinical evidence indicating a positive diagnosis, to include in July 2010 and October 2013, as well as evidence suggestive of such a diagnosis in July 1996.

4.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied - including service connection for hearing loss, tinnitus, vertigo, and PTSD - the Veteran and his representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

